On Applications for Rehearing.
In the application for a rehearing, the defendant and appellant, in the alternative, asks us to change the judgment to allow defendant 90 days from the decree within which to comply with the requirements of the decree as to making alterations.
The delay is granted in accordance with defendant and appellee’s prayer.
This change regarding time having been made by amending the decree, the application for a rehearing is refused, except as to the 90 days.
The application of plaintiffs and appellants for a rehearing is, also, refused.